Citation Nr: 0306793	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  01-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a left varicocelectomy.


(The issues of entitlement to service connection for a low 
back disability, service connection for a disability 
manifested by dizziness, and service connection for dizziness 
claimed as due to an undiagnosed illness will be the subjects 
of a later decision by the Board of Veterans' Appeals 
(Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from November 30, 1977 to 
February 29, 1996.  He also had 1 year, 9 months, and 3 days 
of active service prior to November 30, 1977.  His service 
included active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter comes before the Board on appeal from a March 
2000 rating decision by the RO.  The veteran was notified of 
this action by a letter in June 2000.  

Besides the issue listed above, the issues of entitlement to 
service connection for frequent urination and loss of 
erectile power were developed for appellate review following 
the March 2000 rating decision.  By rating action of August 
2001, the RO granted service connection for hyperactive 
bladder syndrome claimed as a urinary condition and service 
connection for erectile dysfunction.  Accordingly, these 
issues are no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The Board is undertaking additional development on the issues 
of entitlement to service connection for a low back 
disability, service connection for a disability manifested by 
dizziness, and service connection for dizziness claimed as 
due to an undiagnosed illness.  The additional development is 
undertaken pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When the evidentiary development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response 
from the veteran, the Board will prepare a separate decision 
addressing these issues.

In a letter to the RO, dated in December 2000, the veteran's 
representative stated that the veteran wanted a personal 
hearing.  A June 2001 conference report from a decision 
review officer (DRO) indicates that the DRO and the veteran's 
representative discussed the necessity for a new VA 
examination.  The conference report also reflects that the 
veteran's personal hearing was cancelled.  In order to 
clarify whether the veteran still wanted a hearing, the Board 
sent the veteran a letter in July 2002 requesting 
clarification.  The Board informed the veteran that, if he 
did not respond within 30 days of the date of the letter, the 
Board would assume that the veteran did not want a hearing 
and consideration of his appeal would resume.  The veteran 
did not respond and the record thereafter shows that the 
veteran did not request a hearing before RO personnel or a 
member of the Board.  A statement from the veteran's 
representative in December 2002 also confirmed the 
cancellation of the veteran's personal hearing request.


FINDING OF FACT

The veteran's service-connected residuals of a left 
varicocelectomy consist of a barely visible, asymptomatic 
scar.


CONCLUSION OF LAW

An increased (compensable) rating for residuals of a left 
varicocelectomy is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118 (Diagnostic Codes 7803, 7804) 
(2002); 67 Fed. Reg. 49,590 (July 31, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Moreover, when an unlisted condition is encountered, such as 
the veteran's service-connected left varicocele, it is 
permissible to rate it under a closely related disease or 
injury in which not only the function affected, but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).  In this regard, a varicocele is a 
condition manifested by abnormal dilation of the veins of the 
spermatic cord which results in impaired drainage of blood 
into the spermatic cord veins when the patient assumes the 
upright position.  Nici v. Brown, 9 Vet. App. 494, 495 
(1996).  Because a varicocele or varicocelectomy is not a 
condition listed under the VA rating schedule, it may be 
evaluated by analogy.  38 C.F.R § 4.20.

Initially, the Board notes that, by rating action of May 
1996, the RO granted service connection for left varicocele.  
By rating action of August 2001, the RO awarded the veteran a 
separate grant of service connection for hyperactive bladder 
syndrome claimed as a urinary condition, and a 20 percent 
disability rating was assigned.  The Board acknowledges the 
veteran's contention that his urinary frequency is an aspect 
of his service-connected residuals of a left varicocelectomy; 
however, the medical evidence states otherwise and the RO 
awarded service connection for urinary frequency based on its 
onset during service, and not as a result of service-
connected residuals of a left varicocelectomy.

The veteran's service-connected residuals of a left 
varicocelectomy are currently rated by analogy as 
noncompensably disabling under 38 C.F.R. § 4.118 (Diagnostic 
Code 7805) (2002).  The Board notes that the veteran's 
service-connected disability is more appropriately rated 
under Diagnostic Code 7803 or 7804, given that the veteran's 
left varicocele itself has not been found to limit any 
function, as explained below.  A 10 percent evaluation may be 
assigned for scars that are symptomatic.  38 C.F.R. § 4.118 
(Diagnostic Codes 7803, 7804).  This is true under both old 
and new rating criteria.  38 C.F.R. § 4.118 (2002); 67 Fed. 
Reg. 49,596 (July 31, 2002).  (During the pendency of the 
veteran's claim, the VA regulation dealing with rating skin 
disabilities, 38 C.F.R. § 4.118, was amended, effective 
August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 2002).  
(The veteran was advised of the new criteria in a January 
2003 letter from the Board.))

Under the pertinent criteria in effect prior to August 30, 
2002, Diagnostic Code 7803 provides that for superficial 
scars which are poorly nourished with repeated ulceration, a 
10 percent rating is warranted.  38 C.F.R. § 4.118 
(Diagnostic Code 7803) (2002).  Diagnostic Code 7804 provides 
that for superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
38 C.F.R. § 4.118 (Diagnostic Code 7804) (2002).  

Under the revised criteria for Diagnostic Code 7803, scars 
that are superficial and unstable warrant a 10 percent 
rating.  67 Fed. Reg. 49,596 (July 31, 2002).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar and a superficial scar is one 
not associated with underlying soft tissue damage.  Note (1) 
and Note (2), 67 Fed. Reg. 49,596 (July 31, 2002).  
Diagnostic Code 7804 provides that scars that are superficial 
and painful on examination warrant a 10 percent rating.  67 
Fed. Reg. 49,596 (July 31, 2002).  A superficial scar is one 
not associated with underlying soft tissue damage.  Note (1), 
67 Fed. Reg. 49,596 (July 31, 2002).  

Nonetheless, the criteria for a compensable separate rating 
based on the veteran's scar has not been met under the old or 
the new regulations.  The record reflects that, when examined 
by VA in March 1996, the veteran had an eight cm scar on the 
anterior groin area from the varicosity surgery.  When 
examined by VA in June 1999, it was noted that the veteran's 
residuals of a left varicocelectomy left a barely visible 
scar.  Nevertheless, a barely visible scar would not warrant 
a compensable rating under 38 C.F.R. § 4.118.  Additionally, 
it should be pointed out that there were no other functional 
losses caused by the varicocele or varicocelectomy.  Veins 
were palpated in the scrotum at the June 1999 examination, 
but none was tender or distended.  On examination in June 
2001, there was no mass or tenderness.  No debility from the 
varicocelectomy was identified on either examination.

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  However, while a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability, his belief as to its current severity 
is not probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
regarding medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased (compensable) 
schedular rating.  The Board concludes that, for the reasons 
set out above, the preponderance of the evidence is against 
the claim for an increased (compensable) rating.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for residuals of a left 
varicocelectomy on account of considerations outside the 
schedular rating criteria.  The Board, however, finds that 
the evidence does not tend to show that the service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
service-connected disability resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2002).  In the veteran's case, there is no indication that 
problems related to the residuals of a left varicocelectomy 
are so unusually debilitating as to warrant a referral of his 
case for an extraschedular evaluation under § 3.321(b).  As 
noted above, there is no evidence that the nature and 
severity of these symptoms are beyond what is contemplated by 
the applicable criteria.  It is not shown by the evidence 
that the appellant has required frequent hospitalization for 
his residuals of a left varicocelectomy, or that there has 
been any significant or regular outpatient treatment for this 
disability.  In view of these findings and in the absence of 
evidence of extraordinary symptoms, the Board concludes that 
the schedular criteria adequately contemplates the nature and 
severity of the veteran's service-connected disability.  
Therefore, the Board concludes that a remand to the RO for 
referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

In adjudicating this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating action of March 2000; statement of 
the case issued in December 2000; and supplemental statement 
of the case issued in March 2002, which informed him of the 
applicable law and regulations.  The record also reflects 
that the veteran was notified by the RO in a June 2001 letter 
of changes brought about by the VCAA.  The record shows that 
the RO has notified the veteran of the evidence necessary to 
substantiate the claim, and he was given the opportunity to 
submit additional evidence.  Specifically, the RO notified 
the veteran of the development of his claim, the type of 
evidence needed to prove his claim, and of which evidence 
would be obtained by the veteran, and which evidence would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).
 
The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided VA 
examinations in March 1996, June 1999, and June 2001, and VA 
examiners made findings pertaining to the severity of the 
veteran's residuals of a left varicocelectomy.  An additional 
examination or medical opinion being unnecessary, the Board 
finds that the RO has satisfied the new duty-to-assist 
obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  


ORDER

An increased (compensable) rating for residuals of a left 
varicocelectomy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

